Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  the claim is depended from otherwise cancelled claim 17. For purposes of examining the claim is interpret as dependent from claim 10.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, what is meant by “a length and a width increases toward a bottom of the column”? What increases the length of what, foundation or column? Also, since no apparent “direction” was defined in the claim, the length can be in the “same direction” of the width.
	Furthermore, what is “a first taper having a first gradient corresponding to a first direction and a second taper having a second gradient corresponding to a second direction”; to what directions, where are the so called “gradients”?  In that regard, what and where are “the first and second tapers” in the foundation portion? 
	Lastly, what, where is “corresponds to a line of action”? what is “line of action”? Such terms is not well known in the art and the specification does not provide much more clarity in that regard.  The original discusloure (e.gg. par. [0023]), merely states” line of action of an applied force (e.g., a force pulling the basketball-hoop downward)”.  	Aside from the fact that such limitations are not related to any structure, the device of claim 1does not include any “basketball hoop” so what, were can be such “line of action” without the basketball hoop?
	With respect to claim 2, it is unclear how the column, to be inserted via the bottom of the base, wherein according to the original disclosure, the column inserted to the base via its top portion.
	With respect to claim 5 recites the limitation "the one or more horizontal notches" and “horizontal recession” in lines 2 and 3, there is insufficient antecedent basis for this limitation in the claim.  Also, what is “the upper portion of the opening”?	With respect to claims 10 and 11, same issues as discussed above with respect to claim 1.
	With respect to claim 12, same issues as with respect to claim 2.
	With respect to claim 19, same issues as discussed above with respect to claim 1.
Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Stevenson US 8,215,681 (“Stevenson”) or, in the alternative, under 35 U.S.C. 103 as obvious over Stevenson in view of Kamenstein US 2004/0124323 (“Kamenstein”) OR Stafford US 4,364,563 (“Stafford”).
	As per claim 1, Stevenson discloses a portable equipment assembly (loom 100)(Figs. 1A-2; 2:20-3:1), comprising: 
	a column insertable through a base (bow 20 inserted within base 30)(Figs. 1A-2; 2:20+), the column including a tapered foundation such that a length and a width increases toward a bottom of the column (Fig. 2); 
	and the base having an opening and configured to receive the column via the opening (slot 35)(Fig. 2; 2:45+), the opening having a taper that is substantially complimentary to the tapered foundation of the column (the slot size to the complementary to the wedged 27 (i.e. a dovetail))(Fig. 2 and 2:53-60), 
	wherein the tapered foundation includes a first taper having a first gradient corresponding to a first direction and a second taper having a second gradient corresponding to a second direction, wherein the first gradient is different from the second gradient, and wherein the first direction corresponds to a line of action (Fig. 2).
	With respect to “a first taper having a first gradient corresponding to a first direction and a second taper having a second gradient corresponding to a second direction, wherein the first gradient is different from the second gradient, and wherein the first direction corresponds to a line of action” as discussed above the examiner is unclear what is that applicant sought to claim.
	To the best of his understating, the examiner construed the tapering bow of Stevenson from a narrow portion to a wider portion, as shown in Fig. 2, as such “a first taper having a first gradient corresponding to a first direction and a second taper having a second gradient corresponding to a second direction, wherein the first gradient is different from the second gradient, and wherein the first direction corresponds to a line of action”.
	With regard to the device as “a portable sporting equipment” as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the
preamble for completeness but, instead, the process steps or structural limitations are
able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and
Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	With respect to the openings having a taper complementary to the tapered foundation, if there is a doubt regarding the examiner’s interpretations, the examiner notes that either Kamenstein (Figs. 2, 4 and 7; [0014], [0015], and [0020] dovetail openings 301 within base 101 complementary to a taper foundation) or Stafford (Fig. 2 and 2:48-57; aperture 26 within base 12 to receive tapers foundation).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Stevenson’s base’s openings as taper complementary to the taper foundation  as taught by Kamenstein and/or Stafford for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way of forming a portable equipment assembly with a support column configure to be placed within a complementary base’s opening in a “snug-fit” to insure firm connection thereof yet allow an easy disassembly.  
 	As per claim 3, with respect to wherein the column is removably attachable to the base via one or more notches engaging with one or more recessions, construed as the wedge 27 complementary to slot, opening 35 of Stevenson (Fig. 2 and 2:53-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson as applied to claim 1 above, and further in view of Liao US 8,485,922 (“Liao”).
	As per claim 2, Stevenson is not specific regarding wherein the column is configured for insertion through a bottom of the base.
	However, in a similar filed of portable equipment assemblies, Liao discloses wherein a column is configured for insertion through a bottom of a base (Figs. 1 and 2; 3:44-4:18).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Stevenson’s wherein the column is configured for insertion through a bottom of the base as taught by Liao for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results of forming a portable equipment assembly with a support column configure to be placed within a complementary base’s opening in a “snug-fit” to insure firm connection thereof yet allow an easy disassembly.  
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson as applied to claim 1 above, and further in view of Soh US 6,892,991 (“Soh”).
	As per claim 4, Stevenson is not specific regarding further comprising: one or more horizonal notches on the column configured to attach to a horizontal recession in an upper portion of the opening in the base.
	However, in a similar filed of portable equipment assemblies Soh discloses further comprising: one or more horizonal notches on a column configured to attach to a horizontal recession in an upper portion of opening in a base (body 15 with projections 22 to be connected with complementary grooves 20 in Figs. 1A-3 and 5:35-6:27; or projections 44 to complementary grooves 46 in Fig. 5a).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Stevenson’s device further comprising: one or more horizonal notches on the column configured to attach to a horizontal recession in an upper portion of the opening in the base as taught and suggested by Soh for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element (Stevenson’s column-to-base attachment means) for another (Soh’s attachment, connection means) while forming a portable equipment assembly with a support column configure to be placed within a complementary base’s opening in a “snug-fit” to insure firm connection thereof yet allow an easy disassembly.  
	A skilled artisan would have appreciated that any well-known connection means would have been function equally well to firmly attached the column with the base and allow easy detachment therefrom.    
	As per claim 5, with respect to wherein the one or more horizontal notches secure the tapered foundation of the column into the base when engaged with the horizontal recession in the upper portion of the opening, the modified Stevenson by the teachings of Soh would have had the tapered foundation (as taught by Stevenson) to engage with the base’s opening (as taught by Stevenson) while utilizing horizontal notches to complementary horizontal recessions (as taught by Soh).
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson as applied to claim 1 above, and further in view of Kraska et al US 8,221,270 (“Kraska”).
	As per claim 6, Stevenson is not specific regarding further comprising: a backboard attachable to an upper portion of the column; or a volleyball net attachable to the column.
	However, Kraska discloses further comprising: a backboard attachable to an upper portion of the column (stem/column 314 attached to backboard/structure 312)(Figs. 8A-8D; 10:38-11:42).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Stevenson’s device with a backboard attachable to an upper portion of the column as taught by Kraska for the reason that a skilled artisan would have been motivated as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  A skilled artisan would have looked in any known field to determine that the design of Stevenson would have prompt a reasonable expectation of success to use such design to include a backboard means to allow many any other usage of such modified device that is firmly secure while in use yet suitable for easy disassembly for storage and transposition.
	As per claims 7-9, with respect to wherein the column includes a plate configured for insertion into a backboard (claim 7), wherein the plate is removably attachable to a slot of the backboard (claim 8), and wherein the plate includes a raised edge configured to wedge the plate into a slot of the backboard (claim 9), note Kraska’s 12:25-32 ”In one embodiment, with reference to FIGS. 8A, 8D, and 8G, the end profile of the upper end 374 of the stem 314 can be shaped like an "I" (e.g., such that the upper end 374 can generally resemble an I-beam), and the upper end 374 can be received within a corresponding "I" shaped aperture in the structure 312, such as in an interference fit, to facilitate releasable engagement of the upper riser member 316 to the structure 312.”
	Thus, the I-beam of upper end 374 configure to fit within a corresponding aperture “I” shape construed as plate (of the column/post) to be fit, insert within a slot of the backboard (structure 312).
	      
	
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al US 5,632,480 (“Davis”) in view of Stevenson.
	As per claim 10, Davis discloses a portable sporting equipment assembly (portable basketball goal assembly)(Figs. 1-10; 3:9-5:37), comprising: 
	a column insertable through a base of the portable sporting equipment assembly (support pole 24) to be inserted within base 20)(Fig. 1; 3:9-17), the column (24) including a vertical plate configured for insertion into a backboard (upper tube 80 of pole 24 includes a bracket 102 for insertion to backboard/goal 12/14)(Fig. 7 and 5:18-22 in conjunction to Fig. 1); and a base configured to receive the column via the opening, the opening having a taper that is complimentary to the tapered foundation of the column (base 22 includes a tapered mounting apertures 48 as complementary to the tapered end 88 of the pole 24 (of lower tube 82 and upper tube 80)(note Figs. 2-6 and 3:18-4:20 regarding the base; note Fig. 6 and 3:37-42 as the taper means of mounting aperture 48; note Figs. 7-10 and 4:27-5:22 regarding pole 24 made from upper tube 80 and lower tube 82; note Fig. 7 and 4:40-49 as the tapering end 88 and the connection to the complementary tapered aperture of the base (aperture 48).
	Davis is not specific regarding wherein the tapered foundation includes a first taper having a first gradient corresponding to a first direction and a second taper having a second gradient corresponding to a second direction, wherein the first gradient is different from the second gradient, and wherein the first direction corresponds to a line of action. In that regard as discussed above the examiner is unclear what is that applicant sought to claim.
	To the best of his understating, the examiner construed the tapering bow 20 of Stevenson from a narrow portion to a wider portion, as shown in Fig. 2, as such “a first taper having a first gradient corresponding to a first direction and a second taper having a second gradient corresponding to a second direction, wherein the first gradient is different from the second gradient, and wherein the first direction corresponds to a line of action”.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Davis’ wherein the tapered foundation includes a first taper having a first gradient corresponding to a first direction and a second taper having a second gradient corresponding to a second direction, wherein the first gradient is different from the second gradient, and wherein the first direction corresponds to a line of action as taught by Stevenson for the reason that a skilled artisan would have been motivated in  use of known technique to improve similar device in the same way forming a portable equipment assembly with a support column configure to be placed within a complementary base’s opening in a “snug-fit” to insure firm connection thereof yet allow an easy disassembly.  
	As per claim 11, with respect to wherein the column includes a tapered foundation such that a length and a width increases toward a bottom of the column, note Stevenson’s Fig. 2.
	As per claim 12, with respect to wherein the column is configured for insertion through a bottom of the base, as mentioned above the examiner is unclear what is that applicant sought to claim, whereas it is clear that the column attached to the base via its upper section.  Accordingly, the examiner construed the insertion of pole 24 (via lower tube 82) onto the base 22 (within mounting aperture 48) in the same manner as shown in Fig. 1 and discussed in 4:27-49.
	Furthermore, it is important to recognize that While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. 
“[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Thus, Kraska’s structure is fully capable of performing the same function 
as claimed, since his device is equipped with the same features as the claim subject matter (emphasis added). 
	As per claim 13, Davis discloses wherein the column is removably attachable to the base via one or more notches engaging with one or more recessions (lower tube 80 and includes locking tangs 90-92 (Fig. 9) for engaging tang openings 54 of base 20 (Fig. 3); note also 3:44-48 and 4:40-49).
	As per claim 14, with respect to wherein the backboard includes a slot configured to receive the vertical plate, note Figs. 1 and 7 in conjunction to 5:18-22 wherein Davis states ”The upper tube 80 is further provided with a goal mounting bracket 102 including apertures 104. The goal 12 may be mounted to the bracket 102 by means of bolts or other fasteners extending through the backboard 14 and apertures 104 in a conventional manner.”
	Such opening within the backboard construed as a slot configure to receive the bracket 102.
Claim 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Stevenson as applied to claims 10 and 4 above, and further in view of Kraska.
	As per claim 15, Davis is not specific regarding wherein the vertical plate includes a raised edge configured to wedge into the slot.
	However, the use of wedge/plate to be inserted within a slot of a backboard, is well known in the art as taught by Kraska.  Kraska’s 12:25-32 ”In one embodiment, with reference to FIGS. 8A, 8D, and 8G, the end profile of the upper end 374 of the stem 314 can be shaped like an "I" (e.g., such that the upper end 374 can generally resemble an I-beam), and the upper end 374 can be received within a corresponding "I" shaped aperture in the structure 312, such as in an interference fit, to facilitate releasable engagement of the upper riser member 316 to the structure 312.” Thus, the I-beam of upper end 374 configure to fit within a corresponding aperture “I” shape construed as raised edge of the vertical plate (of the column/post) to be wedge within a slot of the backboard (structure 312).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Davis’s wherein the vertical plate includes a raised edge configured to wedge into the slot as taught by Kraska for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a portable sport equipment assembly including a post connected to a backboard via known mechanical connection means to allow a firm and sturdy connection therebetween as the assembly in use yet allow easy disconnected therefrom. 
	As per claim 16, Davis is not specific regarding wherein the vertical plate is removably attachable to the backboard via a raised edge configured to wedge the vertical plate into a slot of the backboard.
	However, the use of wedge/plate to be inserted within a slot of a backboard, is well known in the art as taught by Kraska; again note Kraska’s 12:25-32 in conjunction to Figs. 8A, 8D and 8G.  Thus, the I-beam of upper end 374 configure to fit within a corresponding aperture “I” shape construed as a raised edge of the vertical plate (of the column/post) to be wedge within a slot of the backboard (structure 312).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Davis’s wherein the vertical plate is removably attachable to the backboard via a raised edge configured to wedge the vertical plate into a slot of the backboard as taught by Kraska for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a portable sport equipment assembly including a post connected to a backboard via known mechanical connection means to allow a firm and sturdy connection therebetween as the assembly in use yet allow easy disconnected therefrom. 
	As per claim 18, with respect to wherein the plate is attachable to the column via a bolt insertable through any of the depressions such that the bolt is flush with or below a surface of the vertical plate, once again note Davis Figs. 1 and 7 in conjunction to 5:18-22 wherein Davis states ”The upper tube 80 is further provided with a goal mounting bracket 102 including apertures 104. The goal 12 may be mounted to the bracket 102 by means of bolts or other fasteners extending through the backboard 14 and apertures 104 in a conventional manner.”  
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane US 8,475,301 (“Lane”) in view of Stevenson or in the alternative further in view of Stafford.
	As per claim 19, Lane discloses a portable sporting equipment assembly (portable gaming assembly 10)(Figs. 1-18; 6:9-8:23), comprising: 
a first column and a second column; a first base having a first opening and a second base having a second opening, wherein either the first column or the second column is insertable through the first opening or the second opening; wherein the first and second columns are configured to support a net; (first section 21 with primary pole 32 to be inserted within base section 33 (e.g. openings; Figs. 16 and 17) of primary base 29; note Figs. 1, 5-8, 16 and 17 as well as 6:22-54; second section 22 with auxiliary pole 50 to be inserted to base section 51 (i.e. openings Fig. 18) of auxiliary base 49; note Figs. 1, 5-8 and 18 as well as 7:30-47; the primary and auxiliary poles are configured to support net 55) (Figs. 1 and 5-8 and 7:48-63).
	Lane is not specific regarding the first column and the second column each including a tapered foundation such that a length and a width increase toward one or more bottoms of the first and second columns, the first and second opening each having a taper that is substantially complimentary to the tapered foundation of the first and second columns, wherein the tapered foundation includes a first taper having a first gradient corresponding to a first direction and a second taper having a second gradient corresponding to a second direction, wherein the first gradient is different from the second gradient, and wherein the first direction corresponds to a line of action.
	However, Stevenson discloses a column including a tapered foundation such that a length and a width increase toward one or more bottoms of the first and second columns (such as bow 20)(Fig. 2); the opening has a taper that is substantially complimentary to the tapered foundation of the column (slot 35; the slot size to the complementary to the wedged 27 i.e. a dovetail)(Fig. 2 and 2:53-60). With regard wherein the tapered foundation includes a first taper having a first gradient corresponding to a first direction and a second taper having a second gradient corresponding to a second direction, wherein the first gradient is different from the second gradient, and wherein the first direction corresponds to a line of action, as discussed above the examiner is unclear what is that applicant sought to claim.
	To the best of his understating, the examiner construed the tapering bow 20 of Stevenson from a narrow portion to a wider portion, as shown in Fig. 2, as such “a first taper having a first gradient corresponding to a first direction and a second taper having a second gradient corresponding to a second direction, wherein the first gradient is different from the second gradient, and wherein the first direction corresponds to a line of action”.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lane’s  a first column and a second column; a first base having a first opening and a second base having a second opening, wherein either the first column or the second column is insertable through the first opening or the second opening as taught by Stevenson for the reason that a skilled artisan would have been motivated in  use of known technique to improve similar device in the same way forming a portable equipment assembly with a support column configure to be placed within a complementary base’s opening in a “snug-fit” to insure firm connection thereof yet allow an easy disassembly.  
	Lastly, With respect to the openings having a taper complementary to the tapered foundation, if there is a doubt regarding the examiner’s interpretations, the examiner notes that Stafford (Fig. 2 and 2:48-57; aperture 26 within base 12 to receive tapers foundation) discloses such complementary tapered opening.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Stevenson’s base’s openings as taper complementary to the taper foundation as taught by Stafford for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way of forming a portable equipment assembly with a support column configure to be placed within a complementary base’s opening in a “snug-fit” to insure firm connection thereof yet allow an easy disassembly.  
	As per claim 20, with respect to further comprising: a net configured to attach to and extend between the first column and the second column, note Lane’s the primary and auxiliary poles are configured to support net 55 (Figs. 1 and 5-8 and 7:48-63). 
	With respect to wherein the tapered foundation is configured to counterbalance a tension force extending along the net, within the modified Lane by the teachings of Stevenson the tapered foundation is configured to counterbalance a tension force extending along the net, as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      8/22/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711